 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    ANDRE L. REVIS,                                   Case No. 1:19-cv-00542-LJO-JDP
11                       Plaintiff,
12           v.                                         ORDER DISMISSING CASE FOR FAILURE
                                                        TO PAY FILING FEE
13    STUART SHERMAN, et al.,
14                       Defendants.
15

16          Plaintiff Andre L. Revis is a state prisoner proceeding without counsel in this civil rights

17   action brought under 42 U.S.C. § 1983. On June 3, 2019, the court denied plaintiff’s motion to

18   proceed in forma pauperis and ordered him to pay the $400 filing fee in full within twenty-one

19   (21) days. ECF No. 11. Plaintiff failed to pay the filing fee within the allotted time.

20   Accordingly, the court hereby dismisses this case without prejudice.

21
     IT IS SO ORDERED.
22

23      Dated:     July 1, 2019                             /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
24

25

26
27

28
                                                        1
